DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2020/0045702) in view of Park et al. (US 2019/0104539) and Loehr et al. (US 2019/0191464, relying on the provisional application 62/608517).
Regarding Claim 1, Chen teaches a method for a User Equipment (UE) operating in a wireless communication system and comprising a transceiver, the method performed by a processor of the UE ([0101] a wireless device (or UE) can include processor electronics … The radio station 1405 can include transceiver electronics 1415 to send and/or receive wireless signals over one or more communication interfaces such as antenna 1420. ... Radio station 1405 can include one or more memories (not explicitly shown) configured to store information such as data and/or instructions. In some implementations, the processor electronics 1410 can include at least a portion of the transceiver electronics) and comprising:
checking whether or not there are available uplink (UL) resources on a first UL Bandwidth Part (BWP) ([0077] In Step 44, the UE needs to send uplink data. However, there is no uplink resources available for the UE. The UE thus starts a SR procedure. As shown in FIG. 9, upon determining that there is no SR resources in the current BWP s-3 at 902), based on the UE having UL data to be transmitted ([0077] the UE needs to send uplink data), wherein the first UL BWP is an active BWP ([0077] in the current BWP s-3 at 902);

activating the selected UL BWP ([0077] the UE automatically switches to a BWP different from s-3 at 904. In this particular embodiment, it switches to the default BWP s-1); and
transmitting the UL data using the UL resource on the selected UL BWP ([0077] In this particular embodiment, it switches to the default BWP s-1. The UE then, at 906, performs a SR or a RACH procedure in Cell B using the default BWP s-1),
wherein the UL data includes user data or information for buffer status reporting (BSR) ([0077] the UE needs to send uplink data).
However, Chen does not teach checking whether or not there are UL resources on inactive UL BWPs, based on there being no available UL resource to transmit the UL data in the first UL BWP; wherein the selecting comprising: based on an inactive UL BWP of the inactive UL BWPs having a suspended UL resource including an available UL resource allowed to transmit the user data, selecting the UL BWP with the suspended UL resource including the available UL resource to transmit the user data, and based on all of the inactive UL BWPs having a suspended UL resource including no available UL resources allowed to transmit the user data, selecting one of the inactive UL BWPs to transmit the BSR.
In an analogous art, Park teaches checking whether or not there are UL resources on inactive UL BWPs, based on there being no available UL resource to transmit the UL data in the first UL BWP ([0138] When the BWP is configured across 
wherein the selecting comprising: based on an inactive UL BWP of the inactive UL BWPs having a suspended UL resource including an available UL resource allowed to transmit the user data, selecting the UL BWP with the suspended UL resource including the available UL resource to transmit the user data ([0134] The base station may configure to the UE the BWP candidates 614, 616, and 618 available for UL or DL data transmission via higher layer signaling or L1 signaling. The base station may also configure to the UE the SPS or grant-free resources candidates; [0138] the UE may use all of the available SPS or grant-free resource region candidates included in the BWP 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Chen’s method so that the UE may transmit or receive data in the SPS or grant free resource regions preconfigured along with BWPs at one time or separately without any explicit scheduling via DCI (Park [0147]). Thus, a more efficient data transmission scheme with reduced latency and less signaling overhead can be accomplished.
The combination of Chen and Park does not teach based on all of the inactive UL BWPs having a suspended UL resource including no available UL resources allowed to transmit the user data, selecting one of the inactive UL BWPs to transmit the BSR.
In an analogous art, Loehr teaches based on all of the inactive UL BWPs having a suspended UL resource including no available UL resources allowed to transmit the user data, selecting one of the inactive UL BWPs to transmit the BSR ([0070] the UE 205 switches 430 to an UL/DL BWP with an associated numerology (e.g., associated subcarrier spacing, “SCS”) which is an allowed numerology/SCS for the LCH which triggered the BSR/RACH procedure. Here, the BWP switch may be performed upon initiation of the random-access procedure due to the triggered BSR/SR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Loehr’s method with 

Regarding Claim 2, Chen does not teach wherein based on the selected UL BWP being activated, the UL resources on the selected UL BWP are activated to enable transmission of the UL data.
In an analogous art, Park teaches wherein based on the selected UL BWP being activated, the UL resources on the selected UL BWP are activated to enable transmission of the UL data ([0166] When BWP switching is performed from the BWP 1120 to the BWP 1124 via L1 signaling or higher layer signaling, it may be possible that the UE assumes that the SPS or grant-free resources 1106 and 1108 configured in the switched BWP 1124 are available without explicit indication of activation via common or UE-specific L1 signaling or higher layer signaling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Chen’s method so that the UE may transmit or receive data in the SPS or grant free resource regions preconfigured along with BWPs at one time or separately without any explicit scheduling via DCI (Park [0147]). Thus, a more efficient data transmission scheme with reduced latency and less signaling overhead can be accomplished.

Regarding Claim 3, Chen does not teach wherein based on the selected UL BWP being activated, the first UL BWP is deactivated.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Park’s method with Chen’s method so that the UE may transmit or receive data in the SPS or grant free resource regions preconfigured along with BWPs at one time or separately without any explicit scheduling via DCI (Park [0147]). Thus, a more efficient data transmission scheme with reduced latency and less signaling overhead can be accomplished.

Regarding Claim 8, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 3.

s 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Park et al., Loehr et al. and Jeon et al. (US 2019/0132862, relying on the provisional application 62/577,540).
Regarding Claim 5, the combination of Chen, Park and Loehr does not teach wherein the UL resource is a configured grant.
In an analogous art, Jeon teaches wherein the UL resource is a configured grant ([0309] The wireless device may activate the first configured grant based on switching the active BWP to BWP2; [0300] If the configured grant on a non-active UL BWP is preconfigured, a wireless device may transmit one or more data packet on one or more radio resources associated with the configured grant when the non-active UL BWP becomes an active UL BWP via a DCI without waiting for one or more signaling/messages to activate and/or configure the configured grant).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jeon’s method with Chen’s method so that a wireless device may transmit one or more data packet on one or more radio resources associated with the configured grant if the non-active UL bandwidth part becomes an active UL bandwidth part without waiting for one or more signaling/messages to activate and/or configure the configured grant. The pre-configuration of the configured grant on a non-active UL bandwidth part may be beneficial in reducing signaling overhead, thereby reducing delays in switching bandwidth parts and providing a higher level of service, particularly for voice and URLLC applications (Jeon [0005]).

.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Park et al., Loehr et al. and Pang et al. (US 2020/0351946).
Regarding Claim 6, the combination of Chen, Park and Loehr does not teach wherein based on there being no available UL resource to transmit the UL data in all configured UL BWPs, the UE initiates a Random Access (RA) procedure on the first UL BWP.
In an analogous art, Pang teaches wherein based on there being no available UL resource to transmit the UL data in all configured UL BWPs, the UE initiates a Random Access (RA) procedure on the first UL BWP ([0332] The UE needs to perform an RA procedure. If the RA procedure cannot be performed on the second BWP, for example, no PRACH resource used for random access is configured in the second BWP and/or no CSS used to receive an RAR is configured in the second BWP, where the second BWP is a BWP configured by the network device for the UE, the UE initiates the random access procedure on the first BWP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Pang’s method with Chen’s method so that the UE can determine the BWP for random access and efficiently initiate the random access procedure. Thus, adequate uplink resources can be allocated by the base station for the pending data transmission, and the quality of service for the user data can be satisfied

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ang et al. (US 2021/0289502) teaches method for bandwidth part adaptation.
Amuru et al. (US 2019/0104554) teaches method for handling bandwidth part configuration for random access channel procedure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413